DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This communication is in response to the amendment filed 07/15/2022.
Claims 1-20 are currently pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Dosecast by Montuno Software (2014), teaches at least a mobile medication reminder system for reminding patients with alarms based on timings to adhere to medications in regards to a treatment plan. (See NPL, Dosecast by Montuno Software)
The next closest prior art is Johnson (US 2012/0101847 A1) also teaches medication reminders in regards to a patient profile, wherein the medications are downloaded by the user from medical records previously located in a database.  (See, for example, Johnson: Abstract).
The prior art does not teach and/or suggest, inter alia, herein in response to receiving a selection of the reminder icon on the interactive screen, automatically changing the reminder icon to an alert icon as presented on the interactive screen, wherein the alert icon is selectable to remove the corresponding medication reminder, as recited in independent claim 1 and similarly in claim 11.
The claims are patent-eligible under 35 U.S.C. 101 because the claims recite do not recite an abstract idea that could be performed by methods of organizing human activity or processes that could reasonable be performed in the human mind.  The mobile phone and hardware would be required for the process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHMAD MUQEETH whose telephone number is (571) 272-5442  The examiner can normally be reached on IFP 7am - 10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.M./Examiner, Art Unit 3686         


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686